Citation Nr: 1022928	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-21 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and 
Educational Center 
in Atlanta, Georgia


THE ISSUE

Entitlement to basic eligibility for educational benefits 
under Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to 
November 1957, with additional Reserve service from March 
1958 through July 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2008 administrative decision by 
the Department of Veterans Affairs (VA) Regional Office and 
Educational Center in Atlanta, Georgia (RO).

In his July 2008 substantive appeal, the Veteran requested a 
hearing before the Board.  This hearing was ultimately 
scheduled for April 2010, but the Veteran failed to report.  
In June 2010, the Veteran submitted a written request for 
another hearing.  However, good cause to reschedule that 
hearing was not shown.  38 C.F.R. § 20.700 (2009).  
Accordingly, the Veteran's motion to reschedule his hearing 
is denied, and appellate adjudication may proceed.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a) (2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran had active military service from February 
1955 to November 1957, with additional service in the 
Reserves from March 1958 through July 1982.

2.  The Veteran's VA Form 22-1990, Application for VA 
Education Benefits, was received by VA on March 31, 2008.  

3.  The Veteran first entered active duty as a member of the 
Armed Forces prior to June 30, 1985.  

4.  The program awarding educational benefits under Title 38, 
Chapter 34, United States Code, expired on December 31, 1989.   

5.  The record does not reflect that the Veteran had active 
service between October 19, 1984, and July 1, 1985, or that 
he was discharged from active service after June 30, 1985.  





CONCLUSION OF LAW

The criteria for basic eligibility to VA educational 
assistance benefits under 38 U.S.C.A. Chapter 30 (Montgomery 
GI Bill) and Chapter 34 (Vietnam Era GI Bill) have not been 
met.  38 U.S.C.A. §§ 3001-3036, 3452, 3462 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 21.1031, 21.1032, 21.7042, 21.7044 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  However, the United States 
Court of Appeals for Veterans Claims has held that when the 
law as mandated by statute, and not the evidence, is 
dispositive of the claim, the above provisions are not 
applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Manning v. Principi, 16 Vet. App. 534, 542 
(2002); Mason v. Principi, 16 Vet. App. 129 (2002).

Additionally, VA's General Counsel held in a precedential 
opinion that there is no duty to notify a claimant where the 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit and no duty to assist a 
claimant where there is no reasonable possibility that such 
aid could substantiate the claim.  VAOPGCPREC 5-2004.  As 
there is no legal entitlement to the benefits claimed, there 
is no reasonable possibility that further notice or 
assistance would aid in substantiating this claim.  Thus, any 
deficiencies of notice or assistance are rendered moot.  See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the provisions regarding notice 
and assistance is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).

In this case, the Veteran asserts that his active service 
from February 1955 to November 1957, and his additional 28 
years of service in the Reserves from March 1958 to July 
1982, qualifies him for educational benefits under the 
provisions of Title 38, Chapter 30, United States Code.  
Moreover, he argues in his July 2008 substantive appeal that 
he "engaged in a [sic] approved College Level Course in the 
1980's proving eligibility for the GI Bill."

Chapter 30 of Title 38, U.S. Code sets forth provisions to 
allow for educational assistance for members of the Armed 
Forces after their separation from military service.  See 38 
U.S.C.A. §§ 3001-3036 (West 2002 & Supp. 2009).  VA will pay 
Chapter 30 educational assistance to an eligible Veteran 
while he is pursuing approved courses in a program of 
education.  38 C.F.R. § 21.7130.  A threshold requirement for 
Chapter 30 educational assistance is the completion of 
certain requisite service.  In order to be entitled to 
Chapter 30 educational assistance, an individual must first 
become a member of the Armed Forces or first enter active 
duty as a member of the Armed Forces after June 30, 1985, and 
in the case of an individual whose obligated period of active 
duty is three years or more, serve at least three continuous 
years of active duty.  See 38 U.S.C.A. § 3011(a) (1) (A) 
(West 2002 & Supp. 2009); 38 C.F.R. § 21.7042(a) (1)-(2) 
(2009).   

In this case, the evidence indicates that the Veteran's 
active service, and his service in the Reserves, was 
completed prior to July 1982.  Therefore, he does not meet 
the initial eligibility requirements for Chapter 30 MGIB 
benefits under 38 U.S.C.A. § 3011(a)(1)(A) since the Veteran 
did not first become a member of the Armed Forces or first 
enter active duty as a member of the Armed Forces after June 
30, 1985.  

In addition, eligibility for Chapter 34 educational 
assistance (Vietnam Era GI Bill)   was established for those 
Veterans who (A) served for a period of more than 180 days, 
any part of which occurred after January 31, 1955, and before 
January 1, 1977, and who were discharged or released 
therefrom under conditions other than dishonorable; or (B) 
who contracted with the Armed Forces and were enlisted in or 
assigned to a reserve component prior to January 1, 1977, and 
as a result of such enlistment or assignment served on active 
duty for a period of more than 180 days, any part of which 
commenced within 12 months after January 1, 1977, and were 
discharged or released therefrom under conditions other than 
dishonorable; or (C) were discharged or released from active 
duty, any part of which was performed after January 31, 1955, 
and before January 1, 1977, or following entrance into active 
service from an enlistment provided for under subparagraph 
(b) because of a service-connected disability.  38 U.S.C.A. § 
3452(a) (1).  

Unfortunately, by congressional action, the entire Chapter 34 
program expired on December 31, 1989.  See 38 U.S.C.A. § 
3462(e).  Therefore, although the Veteran served on active 
duty from February 1955 to November 1957, and was eligible 
for Chapter 34 benefits based on this service, he cannot be 
afforded Chapter 34 benefits after the December 31, 1989 
termination date under the applicable statute.  Chapter 34 
benefits may not be retroactively awarded, as it is precluded 
by law.  See id.

However, if, on December 31, 1989, an individual has 
remaining Chapter 34 educational assistance benefits and 
meets certain additional criteria, he may be eligible to 
"convert" those benefits in order to receive educational 
assistance under Chapter 30.  See 38 U.S.C.A. § 3011(a) (1) 
(B).  To convert Chapter 34 benefits to Chapter 30 benefits, 
a claimant must have served on active duty at any time during 
the period between October 19, 1984, and July 1, 1985, and 
have continued on active duty without a break in service for 
three years after June 30, 1985, or have been discharged 
after June 30, 1985, for a service-connected disability, a 
preexisting medical condition not characterized as a 
disability, hardship, convenience of the Government after 
serving 30 months of a three-year enlistment, involuntarily 
for convenience of the Government as a result of a reduction 
in force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct.  38 U.S.C.A. § 3011(a) (1) (B); 38 C.F.R. 
§ 21.7044(a).

Accordingly, consideration has also been given to whether the 
Veteran is eligible for retroactive conversion of Chapter 34 
Vietnam Era GI Bill benefits to current Chapter 30 benefits.  
However, the record does not reflect, and the Veteran has not 
asserted, that he served on active duty between October 19, 
1984, and July 1, 1985, or that he was discharged after June 
30, 1985.  See 38 C.F.R. § 21.7044(a).  Therefore, the 
Veteran does not meet the requirements necessary to convert 
Chapter 34 benefits to Chapter 30 benefits.  

The Veteran's contentions with respect to his eligibility 
have been sympathetically considered, but in this case, the 
applicable law and regulations as written preclude a grant of 
benefits, even on an equitable basis.  See 38 U.S.C.A. §§ 
503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  "No equities, no matter how compelling, can create 
a right to payment out of the United States Treasury that has 
not been provided for by Congress."  Smith v. Derwinski, 2 
Vet. App. 429, 432-33 (1992).  The Board is without the 
authority to disregard the applicable law, notwithstanding 
any extenuating circumstances that may have existed at the 
relevant time in question.  Congress did not enact any 
exceptions to the above-discussed legal provisions that would 
permit a grant of the requested benefit.  As the disposition 
of this claim is based on the law, and not on the facts of 
the case, the claim must therefore be denied based on a lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Eligibility for VA educational benefits under Chapter 30, 
Title 38, United States Code, is denied. 



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


